DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments received on 09/06/2022.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter, referred to as Kim) (EP 2817893, with publication date of 12/13/2014), and Montojo et al. (hereinafter, referred to as Montojo) (CN 102379098).
As to claims 1 and 9, Kim discloses a device (see Fig. 15 shows a device for receiving CSI-RS signals) for a user equipment (see Figs. 9 and 12 and paragraphs 0060 and 0077 that shows CSI-RS is received by the user equipment) in a wireless communication system (see paragraph 0001), the device comprising: circuitry (see Fig. 15), configured to measure a beamformed second reference signal from a first communication apparatus (see Fig. 15, block 1510, paragraph 0060, lines 35-39 and paragraph 0085, see paragraph 0083 for beamformed reference signals, see also paragraphs 0020 and 0050), and generate, based on the measurement of the second reference signal, feedback information as first channel information on a channel between the first communication apparatus and the user equipment (see paragraph 0060, lines 35-39 and see Fig. 9, see the feedback sent by the UE to the eNB after receiving the Coarse CSI-RS), measure (see paragraph 0060), based on measurement configuration information for the user equipment from the first communication apparatus (see paragraph 0060, see the channel measurement performed after receiving the Fine CSI-RS and scheduling and resource allocation (interpreted as the measurement configuration information)), a first reference signal (see paragraph 0060, Fine CSI-RS) corresponding to the first channel information from the first communication apparatus (see paragraph 0060), the measurement configuration information including a measurement indication for the first reference signal (see paragraph 0060, “By using the notified first channel state information as described above, the eNB first determines UEs to which wireless resources for data transmission are to be allocated, in the step indicated by reference numeral 920. The selected UEs are known as wireless resource allocation candidate UEs. In the step indicated by reference numeral 930, the wireless resource allocation candidate UEs determined by the eNB in the step indicated by reference numeral 920 are notified that they should receive second CSI-RSs from the eNB. The wireless resource allocation 920 and the second CSI-RS notification 930 may be simultaneously performed in the same time interval.”); and generate based on the measurement of the first reference signal, feedback information as second channel information on the channel between the first communication apparatus and the second communication apparatus user equipment (see paragraph 0060, the channel station information generated based on the Fine CSI-RS signal). Kim also discloses that the first reference signal is a precoded reference signal (see paragraphs 0016 and 0017), wherein the precoding is determined based on the first channel state information (see paragraph 0016). However, Kim is silent in disclosing that the precoding is used to transmit the reference signal in a specific beam. Montojo, in the same field of endeavor, discloses a communication system for sending a first reference signal and a second reference signal to a user equipment (see paragraphs 0036-0037), where the second reference signal is precoded (see paragraph 0037). Montojo further discloses that the precoded reference signal is transmitted to the data direction of user equipment, where the precoding can be used to achieve beam forming to transmit signal in a specific direction (i.e., a specific beam, see paragraph 0037). It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention was made, to modify the teachings of Kim, as suggested by Montojo, and use the precoding to send the first reference signal in a specific direction in order to increase the overall performance of the system and minimize the effect of interference in the system.
As to claims 3 and 11, Kim discloses that the first reference signal includes a narrowband signal (see paragraph 0061, section 3 and paragraph 0067). 
	As to claims 4 and 12, Kim discloses estimating a narrowband channel based on the reference signal and feedback narrowband channel information (paragraph 0067). 
	As to claims 5 and 13, Kim discloses that the second reference signal covers a relatively wide range (see paragraph 0061, section 3, “all frequency bands” has been interpreted as a relatively wide range).
	As to claims 6 and 14, Kim discloses that the second reference signal includes a wideband signal and circuitry is configured to estimate a wideband channel based on the second reference signal and feedback wideband channel information (see paragraph 0061, section 3).
As to claims 17 and 18, Kim discloses a device for a first communication apparatus (see Fig. 14 shows a device for transmitting CSI-RS signals)  in a wireless communication system (see paragraph 0001), the device comprising: circuitry (see Fig. 14), configured to transmit a beamformed second reference signal to a user equipment (see fig. 14, block 1400, paragraph 0083, see paragraph 0083 for beamformed reference signals, see also paragraphs 0020 and 0050 and Figs. 9 and 12), and receive, from the user equipment based on the measurement of the second reference signal, feedback information of first channel information on a channel between the first communication apparatus and the user equipment (see paragraph 0060, lines 35-39 and see Fig. 9, see the feedback sent by the UE to the eNB after receiving the Coarse CSI-RS); provide, to the user equipment, measurement configuration information including a measurement indication for a first reference signal (see paragraph 0060, “By using the notified first channel state information as described above, the eNB first determines UEs to which wireless resources for data transmission are to be allocated, in the step indicated by reference numeral 920. The selected UEs are known as wireless resource allocation candidate UEs. In the step indicated by reference numeral 930, the wireless resource allocation candidate UEs determined by the eNB in the step indicated by reference numeral 920 are notified that they should receive second CSI-RSs from the eNB. The wireless resource allocation 920 and the second CSI-RS notification 930 may be simultaneously performed in the same time interval.” Here, generating and transmitting the Fine CSI-RS and scheduling and resource allocation information as a whole is interpreted as providing the measurement configuration information)); transmit a first reference signal (see paragraph 0060 and Fig. 9, Fine CSI-RS) corresponding to the first channel information to the user equipment (see paragraph 0060), and receive, from the user equipment based on the measurement of the first reference signal, feedback information of second channel information on the channel between the first communication apparatus and the user equipment (see paragraph 0060, the channel station information generated based on the Fine CSI-RS signal). Kim also discloses that the first reference signal is a precoded reference signal (see paragraphs 0016 and 0017), wherein the precoding is determined based on the first channel state information (see paragraph 0016). However, Kim is silent in disclosing that the precoding is used to transmit the reference signal in a specific beam. Montojo, in the same field of endeavor, discloses a communication system for sending a first reference signal and a second reference signal to a user equipment (see paragraphs 0036-0037), where the second reference signal is precoded (see paragraph 0037). Montojo discloses that the precoded reference signal is transmitted to the data direction of user equipment, where the precoding can be used to achieve beam forming to transmit signal in a specific direction (i.e., a specific beam, see paragraph 0037). It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention was made, to modify the teachings of Kim as suggested by Montojo, and use the precoding to send the first reference signal in a specific direction in order to increase the overall performance of the system and minimize the effect of interference in the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632